Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1, 3-15 and 17-20 are pending.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3- 6, 13-15, 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Priness (US 2016/032 1551) in view of Miller (8,271,295) in view of Ngo (US 9,195,715) and further in view of Plummer (US 2013/031 1206).      
	Regarding claim 1, Priness discloses: 
at a device including a non-transitory memory and one or more processors coupled with the non-transitory memory:
	Priness [0122] Memory 612 includes computer storage media in the form of volatile and/or nonvolatile memory. The memory may be removable, non-removable, or a combination thereof. Exemplary hardware devices include solid-state memory, hard drives, optical-disc drives, etc. Computing device 600 includes one or more processors 614 that read data from various entities such as memory 612 or I/O components 620. Presentation component(s) 616 

detecting, by the device, a first event associated with a first time that occurs after a current time;
	Priness, paragraph 64, For instance, in some embodiments, an explicit signal may be determined based on information determined about the user for a future time corresponding with the pattern-based prediction(s). As an example, an explicit signal may indicate that the user has a calendar appointment with a doctor at a future time in which a pattern-based prediction has predicted the user to be at another location (e.g., the user's home).

obtaining engagement data that indicates which content items of a plurality of content items were accessed by one or more of a plurality of devices during a threshold time period associated with past events that are similar to the first event;
Priness discloses the elements of the claimed invention as noted but does not disclose above limitation.  However, Miller discloses: 
Miller, col 7, lines 35-55, In an embodiment, the matching component 112 promotes performing a pre-diagnosis interaction with the health care service requester 170 when the health care service requester 170 makes its initial contacts with the health clinic broker application 110. The matching component 112 may query the patient on specific symptoms experienced, duration of the symptoms, trends in symptoms experienced, and acuity of symptoms. In an embodiment, the matching component 112 may analyze the responses provided by health care service requester 170, take consideration of the combination of presented symptoms, apply weights to the responses, and consult diagnostic databases and computer applications not specifically treatment before searching databases of health care service offerings for available appointments. In an embodiment, the results of the pre-diagnosis is employed by the matching component 112 in identifying available appointments for the health care service requester 170.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Priness to obtain above limitation based on the teachings of Miller for the purpose of consulting diagnostic databases and computer applications. 

Arguably, Miller discloses during a threshold time period.  However, Ngo discloses:
	Ngo, col 10, lines 35-50, In yet another example implementation, serving component 430 may use information regarding a timestamp associated with a previously-provided search result to determine whether to provide information regarding an object associated with that search result. For example, serving component 430 may select a search result with a timestamp that indicates a time within a particular threshold of a current time, such as within the last 1 hour of 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Priness to obtain above limitation based on the teachings of Ngo for the purpose of providing fresh search results.  

identifying, by the device, a first content item from the plurality of content items based on the engagement data, wherein the first content item satisfies an engagement criterion associated with the first event;
Priness discloses the elements of the claimed invention as noted but does not disclose above limitation.  However, Plummer discloses:
Plummer, claim 1,  A computer-implemented method comprising: tracking, by one or more computers, a patient's medical appointment with a physician; prior to the patient's medical appointment with the physician, accessing, in a data repository, information indicative of one or more medical studies associated with the physician; identifying, by the one or more computers and based on the accessed information, that the patient possesses criteria associated with at least one of the one or more medical studies associated with the physician; and adding the determined at least one of the one or more medical studies to a list of medical studies that the physician requires the patient to complete prior to the medical appointment; receiving by the one or more computers one or more responses to questions included in the at least one of the one or more 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Priness to obtain above limitation based on the teachings of Plummer for the purpose of accessing one or more medical studies associated with the physician and pertinent to the patient.   

rendering, by the device, the first content item at a second time that occurs prior to the first time.
Plummer, [0114] Referring back to the illustrated example of FIG. 1, the patient flow module 124 facilitates information flow and continuing of medical care by enabling health care providers to send completed instruments to other health care providers and external and internal EMR systems. FIG. 17 illustrates a particular exemplary embodiment described herein. Referring to FIG. 17, the medical integration system 102 generates a graphical user interface 390, with illustrated section 392 displaying a list of the instruments with which a patient is currently associated and which the patient needs to complete. Through selection of the illustrated link 394, a health care provider adds another instrument to the list of instruments the patient needs to complete. Section 396 of the illustrated graphical user interface 390 enables a user to send a completed instrument to a recipient (e.g., a physician), through selection of link 398, thereby facilitating continuity of medical care.	
	Regarding claim 3, the combination of Priness, Miller, Ngo and Plummer discloses wherein the engagement data indicates which content items of the plurality of content items 
Miller, col 7, lines 35-55, In an embodiment, the matching component 112 promotes performing a pre-diagnosis interaction with the health care service requester 170 when the health care service requester 170 makes its initial contacts with the health clinic broker application 110. The matching component 112 may query the patient on specific symptoms experienced, duration of the symptoms, trends in symptoms experienced, and acuity of symptoms. In an embodiment, the matching component 112 may analyze the responses provided by health care service requester 170, take consideration of the combination of presented symptoms, apply weights to the responses, and consult diagnostic databases and computer applications not specifically described as components of the system 100. In an embodiment, the pre-diagnosis function of the matching component 112 may be a separate component (not shown in FIG. 1) and may communicate with a diagnostic database (not shown in FIG. 1) comprising diagnostic information, for example, but not limited to, associations between symptoms and medical conditions and/or treatment protocols. In an embodiment, the matching component 112 may identify an emergency situation when the health care service requester 170 did not previously perceive an emergency and take action to provide urgently needed care promptly. In an embodiment, the matching component 112 maps reported symptoms to urgency, qualifications needed by health care personnel, diagnostic and treatment equipment needed at a facility, estimated time for examination and treatment before searching databases of health care service offerings for available appointments. In an embodiment, the results of the pre-diagnosis is employed by the matching component 112 in identifying available appointments for the health care service requester 170.

	Ngo, col 10, lines 35-50, In yet another example implementation, serving component 430 may use information regarding a timestamp associated with a previously-provided search result to determine whether to provide information regarding an object associated with that search result. For example, serving component 430 may select a search result with a timestamp that indicates a time within a particular threshold of a current time, such as within the last 1 hour of the current time, the last 6 hours of the current time, the last 12 hours of the current time, the last 24 hours of the current time, the last 48 hours of the current time, etc. Using information regarding a timestamp associated with a search result, as described above, may assure that the user is provided with information items associated with fresher search results--i.e., search results that are more recent, in time, than other search results.
	Regarding claim 4, the combination of Priness, Miller, Ngo and Plummer discloses wherein the engagement data indicates which content items of the plurality of content items were shared by one or more of the plurality of devices during the threshold time period associated with the past events that are similar to the first event.
	Plummer [0096] In one exemplary embodiment, the database 126 may be structured to enable collaborators to generate a private research space within the medical integration system 102. Collaborators share data within the private research space and with others if they choose to do so. Additionally, the database 126 may include a public space. The public space includes, for example, the information and data which is accessible to all users and members of the medical integration system 102.
	Regarding claim 5, the combination of Priness, Miller, Ngo and Plummer discloses wherein the engagement criterion indicates a type of person attending the first event, and the 
Plummer, claim 1,  A computer-implemented method comprising: tracking, by one or more computers, a patient's medical appointment with a physician; prior to the patient's medical appointment with the physician, accessing, in a data repository, information indicative of one or more medical studies associated with the physician; identifying, by the one or more computers and based on the accessed information, that the patient possesses criteria associated with at least one of the one or more medical studies associated with the physician; and adding the determined at least one of the one or more medical studies to a list of medical studies that the physician requires the patient to complete prior to the medical appointment; receiving by the one or more computers one or more responses to questions included in the at least one of the one or more medical studies added to the list; applying, by the one or more computers, one or more medical assessments rules to the one or more responses; and determining, by the one or more computers based on application of the one or more medical assessment rules, at least one of diagnosis information, treatment information and medication information for the patient.
Arguably, Plummer discloses during a threshold time period.  However, Ngo discloses:
	Ngo, col 10, lines 35-50, In yet another example implementation, serving component 430 may use information regarding a timestamp associated with a previously-provided search result to determine whether to provide information regarding an object associated with that search result. For example, serving component 430 may select a search result with a timestamp that indicates a time within a particular threshold of a current time, such as within the last 1 hour of the current time, the last 6 hours of the current time, the last 12 hours of the current time, the last 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Priness to obtain above limitation based on the teachings of Ngo for the purpose of providing fresh search results.  
Regarding claim 6, the combination of Priness, Miller, Ngo and Plummer discloses wherein the engagement criterion indicates a subject matter of the first event, and the engagement data indicates that one or more of the plurality of devices engaged with the first content item within [[a]] the threshold time period associated with a past event one of the past events with the same subject matter as the first event.
Miller, col 7, lines 35-55, In an embodiment, the matching component 112 promotes performing a pre-diagnosis interaction with the health care service requester 170 when the health care service requester 170 makes its initial contacts with the health clinic broker application 110. The matching component 112 may query the patient on specific symptoms experienced, duration of the symptoms, trends in symptoms experienced, and acuity of symptoms. In an embodiment, the matching component 112 may analyze the responses provided by health care service requester 170, take consideration of the combination of presented symptoms, apply weights to the responses, and consult diagnostic databases and computer applications not specifically described as components of the system 100. In an embodiment, the pre-diagnosis function of the matching component 112 may be a separate component (not shown in FIG. 1) and may communicate with a diagnostic database (not shown in FIG. 1) comprising diagnostic treatment before searching databases of health care service offerings for available appointments. In an embodiment, the results of the pre-diagnosis is employed by the matching component 112 in identifying available appointments for the health care service requester 170.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Priness to obtain above limitation based on the teachings of Miller for the purpose of consulting diagnostic databases and computer applications. 
Arguably, Miller discloses during a threshold time period.  However, Ngo discloses:
	Ngo, col 10, lines 35-50, In yet another example implementation, serving component 430 may use information regarding a timestamp associated with a previously-provided search result to determine whether to provide information regarding an object associated with that search result. For example, serving component 430 may select a search result with a timestamp that indicates a time within a particular threshold of a current time, such as within the last 1 hour of the current time, the last 6 hours of the current time, the last 12 hours of the current time, the last 24 hours of the current time, the last 48 hours of the current time, etc. Using information regarding a timestamp associated with a search result, as described above, may assure that the 

Regarding claim 13, the combination of Prinss, Miller, Ngo and Plummer discloses wherein detecting the first event comprises accessing a calendar application, and retrieving event data corresponding to the first event from the calendar application.
Priness, paragraph 64, For instance, in some embodiments, an explicit signal may be determined based on information determined about the user for a future time corresponding with the pattern-based prediction(s). As an example, an explicit signal may indicate that the user has a calendar appointment with a doctor at a future time in which a pattern-based prediction has predicted the user to be at another location (e.g., the user's home).
Regarding claim 14, the combination of Priness, Miller, Ngo and Plummer discloses wherein detecting the first event comprises obtaining an indication of the first event from a remote data source.
Plummer, [0114] Referring back to the illustrated example of FIG. 1, the patient flow module 124 facilitates information flow and continuing of medical care by enabling health care providers to send completed instruments to other health care providers and external and internal EMR systems. FIG. 17 illustrates a particular exemplary embodiment described herein. Referring to FIG. 17, the medical integration system 102 generates a graphical user interface 390, with illustrated section 392 displaying a list of the instruments with which a patient is currently associated and which the patient needs to complete. Through selection of the illustrated link 394, a health care provider adds another instrument to the list of instruments the patient needs to complete. Section 396 of the illustrated graphical user interface 390 enables a user to send a 
Regarding claim 15, the combination of Priness, Miller, Ngo and Plummer discloses
one or more processors;
a non-transitory memory; and
Priness [0122] Memory 612 includes computer storage media in the form of volatile and/or nonvolatile memory. The memory may be removable, non-removable, or a combination thereof. Exemplary hardware devices include solid-state memory, hard drives, optical-disc drives, etc. Computing device 600 includes one or more processors 614 that read data from various entities such as memory 612 or I/O components 620. Presentation component(s) 616 presents data indications to a user or other device. Exemplary presentation components include a display device, speaker, printing component, vibrating component, and the like.

one or more programs stored in the non-transitory memory, which, when executed by the one or more processors, cause the device to:
	Priness [0119] Embodiments of the disclosure may be described in the general context of computer code or machine-useable instructions, including computer-useable or computer-executable instructions, such as program modules, being executed by a computer or other machine, such as a personal data assistant, a smartphone, a tablet PC, or other handheld device. Generally, program modules, including routines, programs, objects, components, data structures, and the like, refer to code that performs particular tasks or implements particular abstract data types. Embodiments of the disclosure may be practiced in a variety of system configurations, including handheld devices, consumer electronics, general-purpose computers, more specialty program modules may be located in both local and remote computer storage media including memory storage devices.

detect a first event associated with a first time that occurs after a current time; 
	Priness, paragraph 64, For instance, in some embodiments, an explicit signal may be determined based on information determined about the user for a future time corresponding with the pattern-based prediction(s). As an example, an explicit signal may indicate that the user has a calendar appointment with a doctor at a future time in which a pattern-based prediction has predicted the user to be at another location (e.g., the user's home).

obtain engagement data that indicates which content items of a plurality of content items were accessed by one or more of a plurality of devices during a threshold time period associated with past events that are similar to the first event;
Miller, col 7, lines 35-55, In an embodiment, the matching component 112 promotes performing a pre-diagnosis interaction with the health care service requester 170 when the health care service requester 170 makes its initial contacts with the health clinic broker application 110. The matching component 112 may query the patient on specific symptoms experienced, duration of the symptoms, trends in symptoms experienced, and acuity of symptoms. In an embodiment, the matching component 112 may analyze the responses provided by health care service requester 170, take consideration of the combination of presented symptoms, apply weights to treatment before searching databases of health care service offerings for available appointments. In an embodiment, the results of the pre-diagnosis is employed by the matching component 112 in identifying available appointments for the health care service requester 170.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Priness to obtain above limitation based on the teachings of Miller for the purpose of consulting diagnostic databases and computer applications. 

Arguably, Miller discloses during a threshold time period.  However, Ngo discloses:
	Ngo, col 10, lines 35-50, In yet another example implementation, serving component 430 may use information regarding a timestamp associated with a previously-provided search result to determine whether to provide information regarding an object associated with that search result. For example, serving component 430 may select a search result with a timestamp that 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Priness to obtain above limitation based on the teachings of Ngo for the purpose of providing fresh search results.  

identify a first content item from the plurality of content items based on the engagement data, wherein the first content item satisfies an engagement criterion associated with the first event; 
Plummer, claim 1,  A computer-implemented method comprising: tracking, by one or more computers, a patient's medical appointment with a physician; prior to the patient's medical appointment with the physician, accessing, in a data repository, information indicative of one or more medical studies associated with the physician; identifying, by the one or more computers and based on the accessed information, that the patient possesses criteria associated with at least one of the one or more medical studies associated with the physician; and adding the determined at least one of the one or more medical studies to a list of medical studies that the physician requires the patient to complete prior to the medical appointment; receiving by the one or more computers one or more responses to questions included in the at least one of the one or more medical studies added to the list; applying, by the one or more computers, one or more medical 

render the first content item at a second time that occurs prior to the first time.
Plummer, [0114] Referring back to the illustrated example of FIG. 1, the patient flow module 124 facilitates information flow and continuing of medical care by enabling health care providers to send completed instruments to other health care providers and external and internal EMR systems. FIG. 17 illustrates a particular exemplary embodiment described herein. Referring to FIG. 17, the medical integration system 102 generates a graphical user interface 390, with illustrated section 392 displaying a list of the instruments with which a patient is currently associated and which the patient needs to complete. Through selection of the illustrated link 394, a health care provider adds another instrument to the list of instruments the patient needs to complete. Section 396 of the illustrated graphical user interface 390 enables a user to send a completed instrument to a recipient (e.g., a physician), through selection of link 398, thereby facilitating continuity of medical care.	
Regarding claim 17, the combination of Priness, Miller, Ngo and Plummer discloses wherein the engagement criterion indicates a type of person attending the first event, and the engagement data indicates that one or more of the plurality of devices engaged with the first content item within the threshold time period associated with one of the past events attended by the type of person.
Plummer, claim 1,  A computer-implemented method comprising: tracking, by one or more computers, a patient's medical appointment with a physician; prior to the patient's medical appointment with the physician, accessing, in a data repository, information indicative of one or 
Arguably, Plummer discloses during a threshold time period.  However, Ngo discloses:
	Ngo, col 10, lines 35-50, In yet another example implementation, serving component 430 may use information regarding a timestamp associated with a previously-provided search result to determine whether to provide information regarding an object associated with that search result. For example, serving component 430 may select a search result with a timestamp that indicates a time within a particular threshold of a current time, such as within the last 1 hour of the current time, the last 6 hours of the current time, the last 12 hours of the current time, the last 24 hours of the current time, the last 48 hours of the current time, etc. Using information regarding a timestamp associated with a search result, as described above, may assure that the user is provided with information items associated with fresher search results--i.e., search results that are more recent, in time, than other search results.
Regarding claim 20, the combination of Priness, Miller, Ngo and Plummer discloses:


Priness, paragraph 64, For instance, in some embodiments, an explicit signal may be determined based on information determined about the user for a future time corresponding with the pattern-based prediction(s). As an example, an explicit signal may indicate that the user has a calendar appointment with a doctor at a future time in which a pattern-based prediction has predicted the user to be at another location (e.g., the user's home).

obtain engagement data that indicates which content items of a plurality of content items were accessed by one or more of a plurality of devices during a threshold time period associated with past events that are similar to the first event;
Miller, col 7, lines 35-55, In an embodiment, the matching component 112 promotes performing a pre-diagnosis interaction with the health care service requester 170 when the health care service requester 170 makes its initial contacts with the health clinic broker application 110. The matching component 112 may query the patient on specific symptoms experienced, duration of the symptoms, trends in symptoms experienced, and acuity of symptoms. In an embodiment, the matching component 112 may analyze the responses provided by health care service requester 170, take consideration of the combination of presented symptoms, apply weights to the responses, and consult diagnostic databases and computer applications not specifically described as components of the system 100. In an embodiment, the pre-diagnosis function of the matching component 112 may be a separate component (not shown in FIG. 1) and may communicate with a diagnostic database (not shown in FIG. 1) comprising diagnostic information, for example, but not limited to, associations between symptoms and medical conditions and/or treatment protocols. In an embodiment, the matching component 112 may treatment before searching databases of health care service offerings for available appointments. In an embodiment, the results of the pre-diagnosis is employed by the matching component 112 in identifying available appointments for the health care service requester 170.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Priness to obtain above limitation based on the teachings of Miller for the purpose of consulting diagnostic databases and computer applications. 

Arguably, Miller discloses during a threshold time period.  However, Ngo discloses:
	Ngo, col 10, lines 35-50, In yet another example implementation, serving component 430 may use information regarding a timestamp associated with a previously-provided search result to determine whether to provide information regarding an object associated with that search result. For example, serving component 430 may select a search result with a timestamp that indicates a time within a particular threshold of a current time, such as within the last 1 hour of the current time, the last 6 hours of the current time, the last 12 hours of the current time, the last 24 hours of the current time, the last 48 hours of the current time, etc. Using information regarding a timestamp associated with a search result, as described above, may assure that the user is provided with information items associated with fresher search results--i.e., search results that are more recent, in time, than other search results.


identify a first content item from the plurality of content items based on the engagement data, wherein the first content item satisfies an engagement criterion associated with the first event; 
Plummer, claim 1,  A computer-implemented method comprising: tracking, by one or more computers, a patient's medical appointment with a physician; prior to the patient's medical appointment with the physician, accessing, in a data repository, information indicative of one or more medical studies associated with the physician; identifying, by the one or more computers and based on the accessed information, that the patient possesses criteria associated with at least one of the one or more medical studies associated with the physician; and adding the determined at least one of the one or more medical studies to a list of medical studies that the physician requires the patient to complete prior to the medical appointment; receiving by the one or more computers one or more responses to questions included in the at least one of the one or more medical studies added to the list; applying, by the one or more computers, one or more medical assessments rules to the one or more responses; and determining, by the one or more computers based on application of the one or more medical assessment rules, at least one of diagnosis information, treatment information and medication information for the patient.

render the first content item at a second time that occurs prior to the first time.
Plummer, [0114] Referring back to the illustrated example of FIG. 1, the patient flow module 124 facilitates information flow and continuing of medical care by enabling health care displaying a list of the instruments with which a patient is currently associated and which the patient needs to complete. Through selection of the illustrated link 394, a health care provider adds another instrument to the list of instruments the patient needs to complete. Section 396 of the illustrated graphical user interface 390 enables a user to send a completed instrument to a recipient (e.g., a physician), through selection of link 398, thereby facilitating continuity of medical care.	

Claims 7 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Priness, Miller, Ngo and Plummer and further in view of Koppelman (US 2004/003 9640) and further in view of Konig (US 2015/020 1077)      
	Regarding claim 7, the combination of Priness, Miller, Ngo and Plummer discloses the elements of the claimed invention as noted but does not disclose wherein identifying the first content item comprises: obtaining respective scores associated with the plurality of devices; utilizing the engagement data of a first subset of the plurality of devices with scores that satisfy a threshold; and discarding the engagement data of a second subset of the plurality of devices with scores that breach the threshold.  However, Koppelman discloses: 
Koppelman, paragraph 108, One method for calculating the current Performance of a Sales Representative towards a specific Quota is illustrated in FIG. 6. At step 600, all of the Transactions that have taken place are examined. At step 602, all of the Allocations for each Transaction are examined. At step 604, each Allocation for a particular Sales 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Priness, Miller, Ngo and Plummer to obtain above limitation based on the teachings of Koppelman for the purpose of calculating the current performance of a sales representative towards a specific quota.
Arguably, Koppelman discloses with scores that satisfy a threshold. However, Konig discloses:
Konig, paragraph 59, According to one embodiment, the output target for a given historical call is a binary indication of “sales success," as detected from the sales records in the customer profile information database 48. For example, a value of 1 can indicate that the call resulted in the sale of a particular product and 0 if the call did not result in a sale. In operation 230, the model trainer 120 matches product sales information from the customer profile information database 48 to determine whether a given call resulted in the sale of a particular product.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Priness, Miller, Ngo and Plummer to obtain 
	Regarding claim 18, the combination of Priness, Miller, Ngo, Plummer, Koppelman and Konig discloses wherein identifying the first content item comprises: obtaining respective scores associated with the plurality of devices;utilizing the engagement data of a first subset of the plurality of devices with scores that satisfy a threshold; and discarding the engagement data of a second subset of the plurality of devices with scores that breach the threshold.
Koppelman, paragraph 108, One method for calculating the current Performance of a Sales Representative towards a specific Quota is illustrated in FIG. 6. At step 600, all of the Transactions that have taken place are examined. At step 602, all of the Allocations for each Transaction are examined. At step 604, each Allocation for a particular Sales Representative is identified. At step 606 it is determined if each Transaction represented by the Allocation is within the specified time period in the Quota object. At step 608, it is determined if each Transaction represented by the Allocation is eligible under the Quota Eligibility Rules. If the Allocation is eligible and in the appropriate time period, the Performance Measure for that Transaction is multiplied by the weight according to the Allocation at step 610 and added to a running total of the Sales Representative's performance at step 612.
Arguably, Koppelman discloses with scores that satisfy a threshold. However, Konig discloses:
Konig, paragraph 59, According to one embodiment, the output target for a given historical call is a binary indication of “sales success," as detected from the sales records in the customer profile information database 48. For example, a value of 1 can indicate that the .

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Priness, Miller, Ngo, Plummer, Koppelman and Konig and further in view of Halevy (US 2004/015 3440)
Regarding claim 8, the combination of Priness, Miller, Ngo, Plummer, Koppelman and Konig discloses the elements of the claimed invention as noted by the combination of but does not disclose obtaining the respective scores from a remote data source. However, Halevy discloses:
Halevy, claim 7, wherein said load balancing in (ii) includes evaluating for the query initiating node a score bases on either or both of context related score and performance related score and obtaining, through said network, a score for other nodes from among said remote nodes; determining the query processing node to be the node with the highest score.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Priness, Miller, Ngo, Plummer, Koppelman and Konig to obtain above limitation based on the teachings of Halevy for the purpose of obtaining a score through a network.

Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Priness, Miller, Ngo, Plummer and further in view of Hammerle (US 2017/022 0739). 
	Regarding claim 9, the combination of Priness, Miller, Ngo, Plummer discloses the elements of the claimed invention as noted buit does not disclose wherein the engagement criterion indicates a drug delivery preference of a healthcare provider attending the first event, and the first content item relates to the drug delivery preference indicated by the engagement criterion.  However, Hammerle discloses:
	Hammerle [0163] In at least one of the various embodiments, the data store may enable data mining to determine the source/destination of various prescriptions, patient information, provider information, or the like. For example, the data store may be mined to determine if there are unexpected dependencies, such as: if certain drugs are more likely to prescribe after hours; determining variances in the types of drugs that may be prescribed for the same diagnosis/disease/treatment; variations in historical trends for particular drugs; same drugs being prescribed twice by different providers/departments/clinic; variances/trends in dosage; or the like.
Hammerle, [0152] At block 1106, in at least one of the various embodiments, various data mining actions may be performed on the stored healthcare information. In at least one of the various embodiments, users may perform queries against the stored healthcare information. Also, in at least one of the various embodiments, one or more automated processes may query the storage information periodically. Also, in some embodiments, rules, or policies may be arranged to perform automated data mining queries and perform additional actions if necessary. For 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Priness, Miller, Ngo, Plummer to obtain above limitation based on the teachings of Hammerle for the purpose of users performing queries against the stored healthcare information. 
	Regarding claim 19, the combination of Priness, Miller, Ngo, Plummer and Hammerlee discloses wherein the engagement criterion indicates a drug delivery preference of a healthcare provider attending the first event, and the first content item relates to the drug delivery preference indicated by the engagement criterion.
Hammerle [0163] In at least one of the various embodiments, the data store may enable data mining to determine the source/destination of various prescriptions, patient information, provider information, or the like. For example, the data store may be mined to determine if there are unexpected dependencies, such as: if certain drugs are more likely to prescribe after hours; determining variances in the types of drugs that may be prescribed for the same diagnosis/disease/treatment; variations in historical trends for particular drugs; same drugs being prescribed twice by different providers/departments/clinic; variances/trends in dosage; or the like.
Hammerle, [0152] At block 1106, in at least one of the various embodiments, various data mining actions may be performed on the stored healthcare information. In at least one of the .

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of 
Priness, Miller, Ngo, Plummer and Hammerle and further in view of Colleran (US 2019/033 6682)
Regarding claim 10, the combination of Priness, Miller, Ngo, Plummer and Hammerle discloses the elements of the claimed invention as noted but does not disclose obtaining the drug delivery preference of the healthcare provider from a remote data source. However, Colleran discloses:
Colleran, paragraph 41, In various embodiments, the software can be stored on the management device and can be identified, unlocked, and/or configured for use. In other embodiments, the software can be downloaded to the management device from a remote device (e.g., a remote cloud platform 114). In other embodiments, particular features of stored software can be locked or unlocked. The configured software can then be used to direct operation of the drug delivery device to deliver the drug to the user.
.  

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of 
Priness, Miller, Ngo, Plummer and further in view of Schreiber (US 2003/021 6937)
	Regarding claim 11, the combination of Priness, Miller, Ngo, Plummer discloses the elements of the claimed invention as noted but does not disclose wherein rendering the first content item comprises displaying the first content item on a display coupled with the device.  However, Schreiber discloses:
Schreiber, [0059] The present system also provides for on-line follow-up by a patient, with respect to a previous visit, within a predetermined time after an initial assessment. FIG. 24 illustrates a process for providing this on-line follow-up feature 250. In one embodiment, a follow-up is scheduled within forty-eight hours. Another time period for follow-up may be determined based on the nature of the assessment and/or treatment plan. At step 800, a user or patient re-connects to system 10 by logging in as described above. On re-login in the system 10, the patient sees a display of prior three visits (alternatively the user may access prior visits through a search of prior history) on interface 21. This display shows, for example, the date of each prior visit and the corresponding diagnosis. At step 810, the user selects the diagnosis or visit date on which they are seeking follow-up. At step 820, the details of the physician assessment and plan written at the selected visit or for the selected diagnosis are displayed to the user. The patient then requests a follow-up visit with the physician by on-line chat or other mechanism at step 830. The prior visit is re-submitted to the physician along with any questions 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Priness, Miller, Ngo, Plummer to obtain above limitation based on the teachings of Schreiber for the purpose of providing on-line follow-up by a patient, with respect to a previous visit, within a predetermined time after an initial assessment.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of 
Priness, Miller, Ngo, Plummer and further in view of Welch (US 2018/033 3397) 
Regarding claim 12, the combination of Priness, Miller, Ngo, Plummer discloses the elements of the claimed invention as noted but does not disclose wherein rendering the first content item comprises transmitting a push notification to one of the plurality of devices that is associated with the first event, wherein the push notification includes the first content item.  However, Welch discloses:
	Welch paragraph 348, Remind patient/parent/legal guardian that prior to the next clinic visit (Visit 8), the patient should take their final dose of study drug the night before the visit.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Priness, Miller, Ngo, Plummer to obtain above limitation based on the teachings of Welch for the purpose of reminding the patient/parent/legal guardian that prior to the next clinic visit (Visit 8), the patient should take their final dose of study drug the night before the visit.  

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3-15 and 17-20, filed 3/10/2021 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ETIENNE PIERRE LEROUX whose telephone number is (571)272-4022.  The examiner can normally be reached on Monday through Friday, 8:00 am to 4:30 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on 571 272 4080.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ETIENNE P LEROUX/Primary Examiner, Art Unit 2161                                                                                                                                                                                                        
4/1/2021